Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5 and 21 have been amended in the response filed December 20, 2021.
The previous objection to claim 21 has been withdrawn due to Applicant’s amendment.
The previous rejections to claims 1-25 under 35 U.S.C. 103 are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
The Applicant argues in essence on page 8 of the response in essence that:   The forgoing amendment makes it clear that all of the at least three actuators specifically mark on a single target the locations or paths of movement of the actuators. This is not possible using the calibration procedure of the MP Equipment Manual. 
The MP Equipment Manual discloses a skew calibration process in which once the cardboard is run into the machine, the machine will scan it, and then cut 3 triangles on top of the cardboard by each of the cutters (page 96).

The Applicant argues in essence on pages 9 and 10 of the response in essence that:   Claim 1 and 5 have been amended to specify that a computer processor is used to calibrate the correct locations of the actuators, which can be performed very quickly and accurately. The MP Equipment Manual relies on the operator to compare the two cut patterns visually, and then clearly states that the operator must adjust the cutter alignment and set the cutter delay, and thereafter the operator must re-run the cardboard cut again to check the calibration.
The MP Equipment Manual discloses that adjustments to the alignment is input via the calibration screen (page 98).  Implementing the alignment adjustments would necessarily require the computer processor to receive and process the inputted numbers.

The Applicant argues in essence on page 10 of the response in essence that:   Claim 5 as amended specifically requires at each of the plurality of cutters cut a specific cutting pattern on each target purposefully at a different location on each target for each cutter. In the MP Equipment Manual on the other hand, the skew angles of the cutters is calibrated one cutter at a time. 
The MP Equipment Manual discloses that in Cutter 2-N calibration, cutter 1's zig-zag will have tall peaks and the cutter that you are calibrating will have the peaks cut off (page 100).  The MP Equipment Manual further discloses that depending on which machine you have, there can be up to
3 other cutters per lane (page 100), which implies that a machine can have a configuration of two cutters.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over MP Equipment Jet Series Operations Manual of September 2015, and further in view of Blaine Publication 2006/0171581.
Referring to claim 1, the MP Equipment Manual discloses a method of calibrating a processing system having a scanner positioned for scanning workpiece carried on a longitudinally extending conveyor (page 1, scanning section of Figure 1) and a plurality of actuators comprising a set of at least three actuators (page 96, Cutters 1, 2, 3 and 4 shown) located and configured to move relative to the conveyor (page 131, There is a large carriage and a small carriage on each cutter. The large carriage rides on the large actuator arm), the system calibrating each of the actuators of the set relative to the position of the scanner (page 95, a full calibration includes cutter 1 alignment, cutter 1 delay, cutter 2-N alignment and cutter 2-N delay), the method comprising: 
(a) loading at least one target simulating a workpiece on the conveyor (page 95, cardboard pieces are loaded onto the conveyor which applies to each calibration); 
(b) scanning the original target for locating the original target on the conveyor and ascertaining physical parameters of the original target as the original target is transported by the conveyor (page 96, Once the cardboard is run into the machine, the machine will scan it which applies to each calibration); 
(c) marking the original target with the locations or path of movement of the actuators of the set relative to the same original target as the original target is being transported a single time past the (page 96, Once the cardboard is run into the machine, the machine will scan it, and then cut 3 triangles on top of the cardboard [by each of the cutters]); 
(d) removing the marked original target from the conveyor (page 98, the halves are picked up); 
(e) reloading an original target on the conveyor; 
(f) rescanning an original target to locate the locations or paths of movement of each of the actuators of the set relative to the same original target (page 98-99, Once you make a number change, it is a good idea to re-run a piece to check your adjustments); and 
(g) calibrating, with a computer processor, the locations of each of the actuators relative to the position of the scanner in a direction laterally of the conveyor (page 95, Laser offset calibration is the distance from the edge of the belt to the red laser line on the infeed belt) and calibrating the locations of each of the actuators relative to the scanner in the direction along the length of the conveyor based on the located position or path of movement of each of the actuators relative to the same original target (page 95, Delay calibration is the distance of the cutter nozzle to the scanning laser stripe). 
While the MP Equipment Manual discloses analyzing the marked original target to verify accuracy, the MP Equipment Manual accomplishes this by human inspection, not by reloading and rescanning the marked original target.
Blaine ‘581 discloses (e) reloading the marked original target on the conveyor; and
(f) rescanning the marked original target (paragraph 62, For each scanned object (step 37), in step 38, the processor 20 determines whether a scanned shape of the object is in conformance to the acceptable shape requirements).
At the time of the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to reload and rescan a marked target to verify cutting accuracy.  The motivation for doing so would have been to automate the analysis of the cut in order to reduce the burden of the operator and to improve detection of the cut.  The MP Equipment Manual performs 
Referring to claim 2, the MP Equipment Manual discloses wherein the actuators are selected from a group consisting of a cutter, a water jet cutter, an injection needle, a printing head, a painting head, a stamping head, a drilling head, a piercing head, a nailing head, a stapling head, and a laser (page 1, The Jet series of cutters are an intelligent water cutting systems).
Referring to claim 3, the MP Equipment Manual discloses wherein the marking of the original target is performed by a step selected from the group consisting of cutting the original target, cutting a shape in the original target, piercing the original target, applying indicia to the original target; forming an indicia on the original target, applying paint to the original target, applying a design to the original target, forming a hole in the original target; and drilling a hole in the original target, piercing the original target, and burning a shape in the original target (page 98, Once scanned, cutter 1 will come out and cut your product down the center into two halves). 
Referring to claim 4, the MP Equipment Manual discloses wherein the original target is composed of foamed plastic, foamed thermoplastic, foamed rubber, foamed synthetic rubber, polylactic acid, organic food-based materials, rubber, synthetic rubbers, paper, cardboard or corrugated cardboard (page 95, cardboard pieces are loaded onto the conveyor which applies to each calibration).
Referring to claim 5, the MP Equipment Manual discloses a method of calibrating a plurality of cutters of a portioning system having a scanner located for scanning a workpiece carried on a longitudinally extending conveyor (page 1, scanning section of Figure 1) and the plurality of cutters (page 95, a full calibration includes cutter 1 alignment, cutter 1 delay, cutter 2-N alignment and cutter 2-N delay) positioned and configured to move laterally relative to the conveyor and along the length of (page 131, There is a large carriage and a small carriage on each cutter. The large carriage rides on the large actuator arm), the method comprising: 
(a) loading a plurality of targets simulating workpieces on the conveyor (page 95, cardboard pieces are loaded onto the conveyor which applies to each calibration); 
(b) initially scanning the targets for locating the targets on the conveyor and ascertaining physical parameters of the targets as the targets are transported by the conveyor (page 96, Once the cardboard is run into the machine, the machine will scan it which applies to each calibration); 
(c) cutting each of the targets sequentially with each of the plurality of cutters in specific cutting patterns on each target purposefully at a different location on each target for each cutter as each target is being transported by the conveyor past the cutters (page 100, Cutter 1's zig-zag will have tall peaks and the cutter that you are calibrating will have the peaks cut off); 
(d) removing the cut targets from the conveyor (page 98, the halves are picked up);
(e) reloading targets on the conveyor; 
(f) rescanning targets (page 98-99, Once you make a number change, it is a good idea to re-run a piece to check your adjustments); and 
(g) based on the position of the cutting patterns calibrating, with a computer processor, the locations of each of the cutters relative to the position of the scanner in a direction laterally of the conveyor (page 95, Laser offset calibration is the distance from the edge of the belt to the red laser line on the infeed belt) and calibrating the locations of each of the cutters relative to the scanner in a direction along the length of the conveyor, based on the analyzed positions of the cutting patterns made by the plurality of cutters on each of the targets (page 95, Delay calibration is the distance of the cutter nozzle to the scanning laser stripe). 

Blaine ‘581 discloses (e) reloading the cut targets on the conveyor; and
(f) rescanning the cut targets to analyze the positions of the cutting patterns made by the plurality of cutters on each of the targets (paragraph 62, For each scanned object (step 37), in step 38, the processor 20 determines whether a scanned shape of the object is in conformance to the acceptable shape requirements).
At the time of the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to reload and rescan a cut target to verify cutting accuracy.  The motivation for doing so would have been to automate the analysis of the cut in order to reduce the burden of the operator and to improve detection of the cut.  The MP Equipment Manual performs scanning with its scanning section, which is situated before the cutting section.  Performing scanning after cutting, as suggested by Blaine ‘581, would require placing the target into the scanning section again.  Therefore, it would have been obvious to combine Blaine ‘581 with the MP Equipment Manual to obtain the invention as specified in claim 5.
Referring to claim 6, the MP Equipment Manual discloses wherein the plurality of targets are spaced apart along the length of the conveyor (page 98-99, Once you make a number change, it is a good idea to re-run a piece to check your adjustments [multiple pieces can be re-run]). 
Referring to claim 7, the MP Equipment Manual discloses wherein the plurality of targets are spaced apart across the width of the conveyor (page 96, Once the cardboard is run into the machine, the machine will scan it, and then cut 3 triangles on top of the cardboard). 
Referring to claim 8, the MP Equipment Manual discloses wherein the specific cutting patterns comprise shapes cut in the targets with each of the plurality of cutters (page 100, The machine will scan the cardboard and then will cut a zig-zag with cutter 1 and then follow up with another zig-zag from whichever cutter is selected).
Referring to claim 9, the MP Equipment Manual discloses wherein the shapes cut from the targets are arranged in a specific pattern on the targets (page 96, Once the cardboard is run into the machine, the machine will scan it, and then cut 3 triangles on top of the cardboard).
Referring to claim 10, the MP Equipment Manual discloses wherein the shapes cut from the targets are arranged along the direction of travel of the conveyor (page 96, Once the cardboard is run into the machine, the machine will scan it, and then cut 3 triangles on top of the cardboard [the triangles will be arranged along the direction of travel if they do not line up with another]).
Referring to claim 11, the MP Equipment Manual discloses wherein the shapes cut from the targets are arranged parallel to one side of the conveyor (page 98, Once scanned, cutter 1 will come out and cut your product down the center into two halves).
Referring to claim 12, the MP Equipment Manual discloses wherein the shapes cut in the targets are removed from the targets prior to reloading the targets on the conveyor (page 98, Once scanned, cutter 1 will come out and cut your product down the center into two halves). 
Referring to claim 13, the MP Equipment Manual discloses wherein cutting the targets with each of the plurality of cutters comprises cutting preselected shapes in the targets (paragraph 48, The Choice Cut Application has the ability to cut any shape fillet or any shape butterfly).
Referring to claim 14, the MP Equipment Manual discloses wherein each of the cutters cut a unique shape on the target (page 86, The Jet Series machines also allow the user to control which cutter does a specific operation.). 
Referring to claim 15, Blaine ‘581 discloses comprising configuring the portioning system to recognize upon rescanning of the targets each specific target originally scanned by the scanner and then cut by each cutter (paragraph 62, For each scanned object (step 37), in step 38, the processor 20 determines whether a scanned shape of the object is in conformance to the acceptable shape requirements). 
Referring to claim 16, Blaine ‘581 discloses wherein the portioning system recognizes one or more physical parameters of the targets ascertained by the portioning system when originally scanned by the scanner (paragraph 62, For each scanned object (step 37), in step 38, the processor 20 determines whether a scanned shape of the object is in conformance to the acceptable shape requirements).
Referring to claim 17, Blaine ‘581 discloses wherein the physical parameters comprise indicia located on the targets or aspects of the pattern cut into the targets (paragraph 62, For each scanned object (step 37), in step 38, the processor 20 determines whether a scanned shape of the object is in conformance to the acceptable shape requirements).
Referring to claim 18, Blaine ‘581 discloses wherein aspects of the pattern cut into the targets comprise unique patterns cut into the targets by each of the cutters (paragraph 62, For each scanned object (step 37), in step 38, the processor 20 determines whether a scanned shape of the object is in conformance to the acceptable shape requirements).
Referring to claim 19, Blaine ‘581 discloses analyzing the physical parameters of the targets upon the rescanning of the targets to match the rescanned target to the corresponding originally scanned targets (paragraph 62, For each scanned object (step 37), in step 38, the processor 20 determines whether a scanned shape of the object is in conformance to the acceptable shape requirements).
Referring to claim 20, Blaine ‘581 discloses carrying out a transformation of the physical parameters of the targets ascertained during the original scanning of the targets to the physical parameters of the targets ascertained during the rescanning of the targets to assist in analyzing the position of the cutting pattern relative to the targets (paragraph 62, For each scanned object (step 37), in step 38, the processor 20 determines whether a scanned shape of the object is in conformance to the acceptable shape requirements). 
Referring to claim 21, the MP Equipment Manual discloses wherein calibrating the plurality of cutters comprises determining the positions of the cutters during cutting of the specific patterns in the same target and storing determined positions of the cutters during cutting (page 95, Delay calibration is the distance of the cutter nozzle to the scanning laser stripe). 
Referring to claim 22, the MP Equipment Manual discloses wherein determining the positions of the cutters is based on determining the locations of a physical attribute of the specific pattern cut in the targets (page 100-101, The machine will scan the cardboard and then will cut a zig-zag with cutter 1and then follow up with another zig-zag from whichever cutter is selected. The cut is then used to determine whether the alignment or delay is accurate). 
Referring to claim 23, the MP Equipment Manual discloses wherein the conveyor having a width; and
the positions of the cutters are calibrated at a plurality of locations across the width of the conveyor (page 95, Laser offset calibration is the distance from the edge of the belt to the red laser line on the infeed belt [adjustment can be done to the right or left]).
Referring to claim 24, the MP Equipment Manual discloses establishing a datum relative to the location of the scanner for the location of the cutters in the direction laterally to the direction of movement of the conveyor (page 95, Laser offset calibration is the distance from the edge of the belt to the red laser line on the infeed belt). 
Referring to claim 25, the MP Equipment Manual discloses establishing a datum relative to the location of the scanner for the location of the cutters in the direction along the direction of movement of the conveyor (page 95, Delay calibration is the distance of the cutter nozzle to the scanning laser stripe). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K HUNTSINGER whose telephone number is (571)272-7435. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on 571-272-3838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K HUNTSINGER/Primary Examiner, Art Unit 2615